MEMORANDUM OPINION

                                         No. 04-12-00214-CV

                                      IN RE Jaime LUEVANO

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 25, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR WANT OF JURISDICTION

           On April 11, 2012, Relator Jaime Luevano filed a petition for writ of mandamus

complaining that Karnes County has failed to hold hearings regarding charges that he has

requested be brought in connection with his incarceration. We conclude this court does not have

jurisdiction to grant the requested relief.

           By statute, this court may exercise our habeas jurisdiction only when confinement results

from the violation of an order, judgment, or decree previously made in a civil case. See TEX.

GOV’T CODE ANN. § 22.022 (e) (West Supp. 2011). The petition for writ of mandamus is

directed toward Karnes County and not a district or county court judge, and does not challenge



1
  This original proceeding stems from Karnes County, but does not challenge an order entered in a specific
underlying proceeding pending in an identifiable court.
                                                                           04-12-00214-CV


an order entered in a specific underlying proceeding. In re Coronado, 980 S.W.2d 691, 692

(Tex. App.—San Antonio 1998, orig. proceeding).

      Accordingly, Relator’s petition for writ of mandamus is DISMISSED FOR LACK OF

JURISDICTION.

                                                      PER CURIAM




                                           -2-